GAS PURGE UNIT AND LOAD PORT APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, and 9 objected to because of the following informalities (shown below).  It is suggested the claims be amended as follows:  
Claim 1: A gas purge unit for introducing a cleaning gas into a purge container with an opening therethrough, comprising: a first blowout member disposed along a lateral side of the opening and including a first nozzle port configured to blow the cleaning gas into the purge container; and a second blowout member disposed along the lateral side and including a second nozzle port arranged at a position farther  from a center of the purge container than the first nozzle port and configured to blow the cleaning gas into the purge container, wherein a blowing angle (02) of a center line of the cleaning gas blown out from the second nozzle port is smaller than a blowing angle (01) of a center line of the cleaning gas blown out from the first nozzle port with respect to a plane defining the opening.  
Claim 5: The gas purge unit according to claim 1, further comprising a cover member disposed with a predetermined distance to the first blowout member and the second blowout member and surrounding the first blowout member and the second blowout member at least from  an opposite side of a blowout direction of the first nozzle port and the second nozzle port.  
Claim 9: A gas purge unit for introducing a cleaning gas into a purge container with an opening therethrough, comprising: a first nozzle port configured to blow the cleaning gas from at least one lateral side of the opening into the purge container; and a second nozzle port arranged at a position  from a center of the purge container than the first nozzle port and configured to blow the cleaning gas into the purge container, wherein the first nozzle port and the second nozzle port blow out the cleaning gas into the purge container independently from one another, a blowing angle (02) of a center line of the cleaning gas blown out from the second nozzle port is smaller than a blowing angle (01) of a center line of the cleaning gas blown out from the first nozzle port with respect to a plane defining the opening.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8-9, and 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the opening surface” claimed in claims 1 and 9.  The claims and their dependents are indefinite because it is unclear how “an opening” provides structure for “a surface”.  Regarding claims 1 and 9, the suggested amendments are as follows:
Claim 1: A gas purge unit for introducing a cleaning gas into a purge container with an opening therethrough, comprising: a first blowout member disposed along a lateral side of the opening and including a first nozzle port configured to blow the cleaning gas into the purge container; and a second blowout member disposed along the lateral side and including a second nozzle port arranged at a  from a center of the purge container than the first nozzle port and configured to blow the cleaning gas into the purge container, wherein a blowing angle  of a center line of the cleaning gas blown out from the second nozzle port is smaller than a blowing angle  of a center line of the cleaning gas blown out from the first nozzle port with respect to a plane defining the opening.  
Claim 9: A gas purge unit for introducing a cleaning gas into a purge container with an opening therethrough, comprising: a first nozzle port configured to blow the cleaning gas from at least one lateral side of the opening into the purge container; and a second nozzle port arranged at a position farther  from a center of the purge container than the first nozzle port and configured to blow the cleaning gas into the purge container, wherein the first nozzle port and the second nozzle port blow out the cleaning gas into the purge container independently from one another, a blowing angle  of a center line of the cleaning gas blown out from the second nozzle port is smaller than a blowing angle  of a center line of the cleaning gas blown out from the first nozzle port with respect to a plane defining the opening.  
Allowable Subject Matter
Claims 5, 8, and 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723